Per Curiam.
Suit on notes and to foreclose a mortgage. Judgment by default for plaintiff.
J. L. Ketcham, C. C. Nave, and J. Witherow, for the appellants.
C. T. Patten, for the appellee.
Two points are presented; first, that the Court erred in setting aside a judgment by default rendered against the plaintiff; and, second, in rendering the judgment in the form in which it is entered against the appellants.
The appellants, so far as the record shows, made no motion in the Court below in reference to the judgment taken against them by default. Harlan v. Edwards, 13 Ind. R. 430. But we have looked into the record and see no error.
The judgment is affirmed with 5 per.cent. damages and costs.